PHILLIPS, Circuit Judge,
concurring and dissenting:
For reasons given in Chief Judge Hayns-worth’s dissenting and concurring opinion, I agree that neither of the named plaintiffs has established a constitutional right to be reinstated, and that the named plaintiff Paxman has not established any violation of constitutional right. To that extent, I dissent from the opinion of the court.
For reasons specifically given in this opinion I concur in the holding of the court that the defendant school boards and their members in official capacities are not liable to any monetary claims by reason of a qualified immunity.
 Otherwise I join the opinion of the court.1
Considering that neither named plaintiff is entitled to reinstatement and that the plaintiff Paxman has not shown any violation of constitutional right in this action now denied class action status, there remains for me only the question whether the named plaintiff Gough has established any right to monetary relief against her school board and its members in their official capacities. On this point, I of course agree with the court that termination of her employment during the school year violated her constitutional rights under LaFleur. For this she is entitled to compensatory damages unless the school board defendant and its members in their official capacities enjoy a qualified immunity to this claim. On this point I disagree both with the view held by a minority of the court that no immunity exists and with the view that there is a qualified immunity whose scope is defined by the same “good faith” standard announced in Wood v. Strickland, 420 U.S. 308, 95 S.Ct. 992, 43 L.Ed.2d 214 (1975) for state officials sued in individual capacities. I agree that the governmental entity here should not be liable to the claim for monetary relief by reason of a qualified immunity, but think that the scope of that immunity is properly defined in different, more restricted, terms for municipalities than for officials sued as individuals. It is to that point I write.
I
When the Supreme Court in Monell v. Department of Social Services, 436 U.S. 658, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978), held, partially overruling Monroe v. Pape, 365 U.S. 167, 81 S.Ct. 473, 5 L.Ed.2d 492 (1961), that municipal governments do not enjoy absolute immunity to claims for monetary relief brought under 42 U.S.C. § 1983, it expressly reserved the questions whether they should nevertheless enjoy a qualified immunity and, if so, what the scope of that immunity should be. Monell, 436 U.S. at 695, 701, 98 S.Ct. 2018; id. at 713-14, 98 S.Ct. 2018 (Powell, J., concurring). Those questions are squarely presented to us on this appeal, and I think we must address them as quite different questions than those respecting the scope of qualified immunity to be accorded officials sued in their individual capacities.2
*876An appropriate starting point is to assess the range of possibilities respecting municipalities’ exposure to monetary liability for § 1983 violations after Monell. That decision made it plain that exposure is to extend only to those acts directly chargeable to the governing entity,3 and not to acts or defaults of its agents and employees chargeable to the entity only by respondeat superior. Equally clearly, there is to be some degree of exposure for such direct acts, “lest [the decision in Monell] ‘be drained of meaning.’ ” Monell v. Department of Social Services, 436 U.S. at 701, 98 S.Ct. at 2041 (quoting Scheuer v. Rhodes, 416 U.S. 232, 248, 94 S.Ct. 1683, 40 L.Ed.2d 90 (1974)). Within this limited realm of direct municipal action the possibilities therefore range from strict liability (no-fault) back through liability based upon any of various gradations of fault that have developed in common and, more recently, constitutional, tort law, stopping somewhere short of no-liability irrespective of fault, i. e., absolute immunity.4 It is the choice among these possibilities that was expressly reserved and left to the lower federal courts in Monell.
A court turning to this task is back in the difficult realm of divining what the forty-second Congress intended as remedial sanctions for § 1983 violations. Though Monell has now set right the perceived error in Monroe that denied municipal government’s exposure to any remedy, legislative guidance as to the extent of its now revealed exposure is of course as lacking as it was with respect to that of individual officials. See Wood v. Strickland, 420 U.S. at 321, 95 S.Ct. 992. Guidance must therefore be sought where it was sought for the intended scope of individual liability: in pragmatic considerations of the effects of potential monetary liability on fiscal and decision-making functions of local government and in common law tort and municipal law parallels. Id. at 316-21, 95 S.Ct. 992.
Those considerations as applied to individual municipal officials’ personal liability *877led the Supreme Court in Wood v. Strickland to find such officials immune for all their official actions except those that “[could not] reasonably be characterized as being in good faith.” Id. at 322, 95 S.Ct. at 1001. In Wood, two types of conduct denying constitutional rights were posited in defining the reach of this qualified immunity: actions taken with actual or constructive knowledge that they were constitutionally impermissible, and actions taken with malicious intent to deny the rights or to cause other injury. Id. Analyzed in traditional fault terms, the inclusion of a subjective “good faith” element as a limiting factor in defining the scope of individual immunity in effect immunizes against “mere” or “simple” negligence and exposes to liability only for actions taken with actual malice, with specific intent, or in negligence of the type traditionally characterized as “gross”, “wanton,” or “reckless.”5
The relatively generous qualified immunity that results for individual officials has been thought necessitated by several factors that weigh heavily in the balance against the constitutional rights denied by the immunized actions. Chief among these is the negative impact that any greater exposure would have upon the ability to attract responsible people to municipal office in the first place, see, e. g., Wood v. Strickland, 420 U.S. at 320, 95 S.Ct. 992, and upon their effectiveness as official decision-makers and actors once in office, see id. at 319-20, 95 S.Ct. 992. See also Gregoire v. Biddle, 177 F.2d 579 (2d Cir. 1949) (L. Hand, J.). Additionally, parallels in state common law tort doctrines of official immunity have been thought so well settled that Congress could not have intended fully to abrogate them when it enacted § 1983. See Wood v. Strickland, 420 U.S. at 316-18, 95 S.Ct. 992. Finally, the potential unfairness in exposing an individual official to personal financial ruin for lacking the prescience and legal resources required accurately to “predict[] the future course of constitutional law,” Pierson v. Ray, 386 U.S. 547, 557, 87 S.Ct. 1213, 1219, 18 L.Ed.2d 288 (1967), has been thought to require a fairly wide scope of individual immunity in respect of actions only later judicially determined to have been unconstitutional.
When the same considerations are applied to direct action taken by municipal government itself through its governing boards, a wider exposure (more qualified immunity) based upon more demanding fault standards than those applied to individual officials seems plainly indicated. This may be tested by looking at each consideration separately.
The consideration of attracting responsible individuals to municipal offices in the first place cannot be thought a substantial factor here. Exposure of the public treasury to monetary claims for constitutional deprivations is not likely to have any substantial chilling effect on responsible candidacies for public office.
The potential chilling effect on official action of the governing entity presents a closer question. The majority opinion assumes, and finds support in the decisions of other federal courts, that exposure of the public treasury to § 1983 claims will have substantially the same inhibiting effect on forceful governmental action by governing bodies as would exposure of their private purses have upon the decisions and actions of individual officials comprising the bodies. *878See Bertot v. School District No. 1, 613 F.2d 245 (10th Cir. 1978); Owen v. City of Independence, 589 F.2d 335 (8th Cir. 1978); Ohland v. City of Montpelier, 467 F.Supp. 324 (D.Vt.1979); Gross v. Pom-erleau, 465 F.Supp. 1167 (D.Md.1979). But see Kostka v. Hogg, 560 F.2d 37, 41 (1st Cir. 1977). This suggests for the majority as for those other courts the appropriateness of defining the qualified immunity of municipal governments in precisely the same terms as those applied to individual officials. With all respect for these contrary judicial views as well as for the sense of public responsibility had by most officials, I simply doubt the validity of that assumption. We all must necessarily draw on our perceptions of human nature here, having no empirical evidence to guide us. My own assessment is that exposure of the public treasury would impose substantially less constraint upon vigorous and forceful governmental action by a governing body than would exposure of the private purses of its members for the same action. From this I conclude that a more stringent standard of care is suggested for corporate governmental action to ensure the same level of concern for constitutional rights that is thought to be ensured by the good faith standard determinative of personal liability of individual officials.6
Turning next to considerations of state common law parallels in respect of municipal immunity, the picture confronting the forty-second Congress was essentially one of absolute immunity in respect of governmental functions.7 It seems highly unlikely that in breaching this citadel of absolute immunity the Congress could have intended to open the gates to the maximum exposure of strict liability. But no reason appears why it may not have contemplated a different and more stringent standard for municipal immunity than the good faith standard then typically applied to individual officials.
Turn finally to considerations of the elemental fairness and practicality of holding municipal government to knowledge of the current state of constitutional law or more critically, to “predicting its future course” when it is in an evolving, unsettled state. It seems clear that concerns of elemental fairness and practicality have been dominant in adoption of the good faith standard for individual officials. It has simply been thought unfair and impractical to impose any higher standard than one looking ultimately to the heart rather than the head or will of an individual official even where constitutional rights are at stake.
This is a concession that need not be made in respect of local government itself out of comparable concerns for fairness and practicality. There are resources available to local government officials acting corporately as a governing body that are not available to the governmental officials acting alone. Chief among these is the resource of corporate action itself. Among other reasons for constituting Aiultiple member bodies as ultimate governing authorities in municipal government is the public expectation that three or five or seven heads are likely to be wiser acting in official conclave under rules of order than one acting alone and frequently ad hoc. And not only wiser, but more circumspect and more knowledgeable, particularly in respect of matters, including the legality of contemplated action, requiring reliance upon professional advice provided by public funds. It seems reasonable to assume that a Congress undoubtedly conscious of this higher level of public expectation built into the very structure of municipal government would have contemplated a correspondingly higher standard of care in respect of direct local government actions.
It seems also reasonable however to assume that Congress could not, for equally *879valid public policy reasons, have intended to impose upon municipalities a strict liability standard in which no limiting inquiry of exculpating factors related to fault would be appropriate. Those public policy reasons have recently been well-stated in Ohland v. City of Montpelier, 467 F.Supp. 324, 343, quoted in the majority opinion at p. 860. Ohland’s analysis is compelling in its assessment of the inappropriateness of imposing strict liability on local governments as a matter of contemporary public policy.8 Attempting to find the intention of the Congress in 1871 on the matter, it seems reasonable to assume a like perception of the inappropriateness of imposing a no-fault, strict liability standard at that time.
With caution, it may also be observed that the Monell Court, on a record in which constitutional deprivation was clear, declined to take the opportunity thereby presented to announce a rule of strict liability that would have been dispositive of the liability issue in that case.9
II
As this discussion has indicated, I believe that municipalities should be held to have a qualified immunity in respect of § 1983 claims for monetary relief, i. e., that they should not be held to strict liability, but that their immunity should be defined by a stricter standard than the good faith standard applied to individual officials by Wood and its predecessor cases. The appropriate standard, and one which it seems fair to assume was the limit that could have been intended by the Congress in 1871, would be the traditional fault standard defining ordinary negligence in tort law: reasonable care under the circumstances, objectively assessed.
No need exists in this case to anticipate the way in which this standard might be applied to every type of direct action exposing municipalities to potential monetary liability under § 1983. Suffice it to say for the type action involved here that while it would not demand prescience in predicting the future course of constitutional law, it would demand a careful use of all the resources available to the governing board acting corporately to be advised on the matter as fully as might reasonably be expected of the board as constituted and situated. This would certainly look to the provisions made by the board for obtaining competent legal counsel in the realm of constitutional law, to the way in which that counsel was made available to the board in respect of particular problems, and to the care with which it was utilized by the board in the particular situation in question. Under this standard, “good faith” in the sense of an absence of malice or specific intent or recklessness would not immunize a municipality whose governing board had failed to take steps reasonably available to it to avoid acting unconstitutionally, with reasonableness gauged solely on an objective basis.
As indicated at the outset, I believe that under this standard as well as the good faith standard the named school boards in this appeal are not liable for the monetary *880relief sought. The reasons which the majority found probative of good faith on the facts of this case are also probative here of care reasonable under the circumstances. Because the two standards will not always, however, necessarily yield the same result when applied to the same facts,10 it seems important to me that the different standards now be recognized. I would do so in this decision of the in banc court.

. Except that I would not find the class action improperly certified under Fed.R.Civ.P. 23(b)(2) for the reason that a defendant class against plaintiff class alignment is never appropriate under 23(b)(2). The proper and sufficient reason in my view is simply that here the defendant class had not “acted or refused to act on grounds generally applicable to the class [of plaintiffs],” as required by that subsection.


. I also consider them to be questions not previously addressed authoritatively by this court. With Judge Winter’s dissenting opinion and . essentially for the reasons it gives, I agree that Eslinger v. Thomas, 476 F.2d 225 (4th Cir. 1973), cannot be read as having already committed us to the view that municipalities enjoy the same good faith immunity as do officials sued individually. But neither do I believe that *876the cases cited in Judge Winter’s dissenting opinion, Burt v. Board of Trustees, 521 F.2d 1201 (4th Cir. 1975), and Thomas v. Ward, 529 F.2d 916 (4th Cir. 1975), can properly be read to have committed us to the contrary view that municipalities enjoy no immunity to claims for monetary relief. These latter cases all dealt with claims for back pay pendent to injunctive relief against local government bodies, and at most stand for the proposition that there is no qualified immunity to such “equitable” monetary claims. They did not speak to compensatory damage claims such as that of the named plaintiff Gough here. While I think that Monell may well have required a general reexamination of any supposed distinctions for immunity purposes between legal and equitable monetary claims, see Monell, 436 U.S. at 712, 98 S.Ct. 2018 (Powell, J., concurring), such a reexamination is not necessary here on my view that the only monetary claim now before the court is a legal damage claim. When and if reexamination becomes appropriate it will be of great significance to me that the only basis upon which any degree of qualified immunity to § 1983 claims has been thought required has been the felt need to protect against fiscal calamity in governmental operations — a consideration as to which the arcane distinctions between legal and equitable remedies has not the slightest relevance. We are of course bound by Constitution, statute and rule to labor with the distinctions for jury trial purposes, but not, so far as I can see, for any other — certainly not any derivable from the presumed congressional intent behind 42 U.S.C. § 1983.


. This appeal does not require us to explore the full sweep of the “direct” municipal actions that are exposed to possible liability by Monell. It suffices to observe that here there is involved the most obvious type: a formal, specific policy of general application, adopted by a local governing body and intended to be executed without significant intermediate discretion.
For this court as for the Monell court, the “substantial line-drawing problems” that inhere in the concept of direct municipal action can await another day’s resolution. Monell v. Department of Social Services, 436 U.S. at 713, 98 S.Ct. 2018 (Powell, J., concurring). It is by this process of line-drawing that municipal liability based on breach of an ordinary negligence standard may be kept within acceptable bounds in relation to omissions to legislate or supervise. Cf., e. g., Rizzo v. Goode, 423 U.S. 362, 370-71, 96 S.Ct. 598, 46 L.Ed.2d 561 (1976).


. In the analysis of competing interests that gave rise to qualified immunity for individual officials in Wood and its predecessors, fault emerged as the inevitable determinant of scope.
The traditional common law tort gradations of fault therefore provide the obvious reference points for defining the scope of other official immunities.


. Wood’s analysis concededly is not made in these traditional fault terms; but they are implicit. Within that analysis there is a suggestion that simple ignorance of the law, /. e., “mere” negligence in failing to know what one “reasonably should have known” might expose the individual official to personal liability. Id. at 322, 95 S.Ct. 992. Indeed, the dissent in Wood reads the quoted passage as presuming malice from simple ignorance, thereby imposing an intolerably strict burden on individual officials. Id. at 328-29 & n.2, 95 S.Ct. 992 (Powell, J„ concurring in part and dissenting in part). But the critical final requirement for liability under the standard as defined by the majority in Wood is a lack of “subjective” good faith. Id. at 321-22, 95 S.Ct. 992. It seems inevitable that in application by triers of fact this bottom-line requirement of a subjective lack of good faith will be the critical factor in adjudication. See Newman, Suing the Lawbreakers: Proposals to Strengthen the Section 1983 Damage Remedy for Law Enforcers’ Misconduct, 87 Yale L.J. 447, 461 (1978).


. Reflecting my perception that the balance properly being sought here is the maximum amount of deterrence at all levels that is compatible with personal and governmental ability practically to avoid constitutional mistakes in the first place and to respond without financial ruin to those nevertheless made.


. See Monell v. Department of Social Services, 436 U.S. at 720-21, 98 S.Ct. 2018 (Rehnquist, J., dissenting).


. When the commentators have looked to public policy considerations of risk-allocation, chill-effect, and the threat of fiscal calamity as determinants of the appropriate standard for municipal liability they have come out divided. Compare, e. g., Blum, From Monroe to Monell: Defining the Scope of Municipal Liability in Federal Courts, 51 Temp.L.Q. 409, 444—45 (1978), with, e. g., Note, Liability of State and Local Governments Under 42 U.S.C. § 1983, 92 Harv.L.Rev. 311, 323 (1978).
The most compelling public policy reason for rejecting a strict liability standard is the potential for actual fiscal ruin that it could pose for the honestly, reasonably careful municipal government whose constitutional mistake was subsequently determined to have caused corn-pensable harm to large numbers of individuals. This prospect has led some commentators who generally favor strict liability to suggest a special qualified immunity for this type situation. Note, supra at 323; see Note, Damage Remedies Against Municipalities for Constitutional Violations, 89 Harv.L.Rev. 922, 958 (1976). Though it may be realized but rarely in actual experience, and with increasing rarity as the deterrent effect of municipal exposure is experienced, the threat remains a real one and must be taken into account.


. See also Monell v. Department of Social Services, 436 U.S. at 713 n.9, 98 S.Ct. 2018 (Powell, J., concurring).


. It might- be thought that the good faith test of Wood as transposed to municipalities would ordinarily yield the same results in actual litigation as would an avowedly objective due care test. This would be on the basis that a municipality’s “good faith” would be tested against a stricter standard precisely because of its better opportunity to act in an informed manner. It seems much more likely that inquiry specifically directed to a municipality’s “good faith” would be nothing more than inquiry into the subjective good faith of the several individuals making up the corporate body (or that of the prevailing majority if the unconstitutional action was by a divided vote?). Factual inquiries into subjective states of mind of individuals are difficult enough. The very idea of making informed factual inquiry into the subjective good or bad faith of a corporate entity is so anomalous that for this reason alone such a standard seems inappropriate. Fact finding would inevitably founder in the attempt to apply it rationally, and some standard other than the one supposedly controlling would actually be applied. Ensuring in practice the wider exposure to liability that seems appropriate for municipalities therefore requires the imposition of a different, more stringent standard of care, and not a hoped-for stricter application of the same standard.